Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/2022 has been entered.
 

Election/Restrictions
Applicant’s election without traverse of Figs. 1A and 1B in the reply filed on 9/28/2021 is acknowledged.
Newly submitted claims 47-50 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: they cover the embodiment of Figs. 7A-B, whereas the elected invention covers the embodiment of Figs. 1A-B.
Since applicant has received an action on the merits for the originally presented invention, the originally presented invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 47-50 are withdrawn from consideration for being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 42-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for failing to comply with the written description requirement. The claim(s) contains subject matter not described in the specification in a way that conveys to one skilled in the art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Written description support is present when Applicant’s disclosure provides support for the combination of claimed elements (MPEP 2163(II)(A) citing Hyatt v. Dudas, 492 F.3d 1365, 1371, 83 USPQ2d 1373, 1376-1377 (Fed. Cir. 2007)). 
The amendments to Claim 1 and new claims 42-45 have merged the embodiment of Figs. 1A-B and the embodiment of Figs. 7A-B into a single invention. Specifically, the elected embodiment of Figs. 1A-B include installing the terahertz detection system on a ticketing machine, while the non-elected embodiment of Figs. 7A-B include arranging the terahertz sources and cameras in the floor and on the ceiling diagonally across from each other. These features are disclosed as individual embodiments but there is no disclosure of the combination of these features in a single embodiment. Therefore, the original disclosure does not provide written description support for the combination of claimed elements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 36-37, 40-42, and 44 are rejected under 35 U.S.C. 103 for being unpatentable over Kotter (US PG Publication 2014/0231648) in view of Zhu (CN 102353998 A) and Kunieda (JP 2003117009 A).

	Regarding Claim 1, Kotter (US PG Publication 2014/0231648) discloses a camera system (THz imaging system 700, Fig. 7 [0059]) comprising:
	a gate (portal 705 through which a person may pass through, Fig. 7 [0059]) including a first gate portion (left pillar, Fig. 7) and a second gate portion (right pillar, Fig. 7) which are arranged to face each other across a passage (portal 705 through which a person may pass through, Fig. 7 [0059]);
	a first illumination unit configured to irradiate a terahertz wave (discrete sensors 710 may be deployed in an active mode. Each discrete sensor 710 may also be configured to generate a THz wave used as a THz source [0061]);
	and a first camera configured to capture an image formed by the terahertz wave (other discrete sensors 710 may read the data from their focal plane arrays [0061]), 
	a second illumination unit configured to irradiate a terahertz wave (another of discrete sensors 710 deployed in an active mode. Each discrete sensor 710 may also be configured to generate a THz wave used as a THz source [0061]); 
and a second camera configured to capture an image formed by the terahertz wave (other discrete sensors 710 may read the data from their focal plane arrays [0061]),
wherein the first illumination unit is arranged on the first gate portion (e.g., discrete sensor 710 at top left pillar deployed in active mode and configured to generate a THz wave, [0061]), and the first camera is arranged on the second gate portion (e.g., discrete sensor 710 at top right pillar deployed in passive mode [0061], i.e., camera only), 
wherein in a plan view with respect to the passage (i.e., in the top down view, not shown in the drawings but understood to be the perspective applicant is referencing; e.g., the perspective shown in Applicant’s Fig. 1A) the an optical axis of the first illumination unit is arranged at a first angle with respect to (discrete sensor 710 at top left pillar deployed in active mode and configured to generate a THz wave, [0061], is deployed at any angle, unknown angle, undefined angle: inherently deployed at an angle) a virtual line along a direction in which an inspection object passes through the passage (portal 705 through which a person may pass through, Fig. 7 [0059]), and an optical axis of the first the camera is arranged at a second angle with respect to the virtual line (discrete sensor 710 at top right pillar deployed in passive mode, i.e., camera only, [0061], is deployed at any angle, unknown angle, undefined angle: inherently deployed at an angle),
wherein the optical axis of the first illumination unit and the optical axis of the first camera are arranged from one side to another side in the direction (sensors 710 appear to be directed into the portal, toward the sensors on the other side of the portal Fig. 7), respectively.
Kotter does not disclose, but Zhu (CN 102353998 A) teaches wherein each of the first angle and the second angle is an acute angle (the emitting direction 200a of light intersects imaging direction 100a of camera [0058]; adjustable brackets on source and camera angle range 0-40° [0014]).
Kotter does not disclose, but Kunieda (JP 2003117009 A) teaches and wherein one of the second illumination unit or the second camera is arranged under a floor surface of the passage (sources 21a and 22a are under floor, Figs. 1, 9-13, [0029]-[0030]).
It would have been obvious to one of ordinary skill in the art before the application was filed to modify Kotter based on the teachings of Zhu because Zhu improves upon the prior art by providing long-term, long-distance security inspection for reflection and perspective photography of people and objects on a roadway to detect the presence of dangerous goods [0007, 0009]. 
It would have been obvious to one of ordinary skill in the art before the application was filed to modify Kotter based on the teachings of Kunieda because Kunieda teaches that the architecture can automatically and accurately calculate the position of a target on/in a body without requiring absolute accuracy of the mechanical arrangement [0001], improving the reliability of detection. 

Regarding Claim 36, Kotter (US PG Publication 2014/0231648) discloses the camera system according to claim 1, wherein the gate is configured to separate a first side (e.g., inside) of the gate and a second side (e.g., outside) of the gate (portal 705 through which a person may pass through, Fig. 7 [0059]), and wherein the first camera (discrete sensor 710 at top right pillar deployed in passive mode, i.e., camera only, [0061]) is arranged near an end portion (e.g., top) of the second gate portion (right pillar of portal 705, Fig. 7) on the first side (inside).

	Regarding Claim 37, Kotter (US PG Publication 2014/0231648) discloses the camera system according to claim 36, wherein the first illumination unit (discrete sensor 710 at top left pillar deployed in active mode and configured to generate a THz wave, [0061]) is arranged near an end portion (e.g., top) of the first gate portion (left pillar of portal 705, Fig. 7) on the first side (inside).

	Regarding Claim 40, Kotter (US PG Publication 2014/0231648) discloses the camera system according to claim 36.
Kotter does not disclose, but Zhu (CN 102353998 A) teaches wherein the optical axis of the first camera and the optical axis of the first illumination unit face the second side of the gate (the emitting direction 200a of light intersects imaging direction 100a of camera [0058]; adjustable brackets on source and camera angle range 0-40° [0014]).
It would have been obvious to one of ordinary skill in the art before the application was filed to modify Kotter based on the teachings of Zhu because Zhu improves upon the prior art by providing long-term, long-distance security inspection for reflection and perspective photography of people and objects on a roadway and detect the presence of dangerous goods [0007, 0009]. 

	Regarding Claim 41, Kotter (US PG Publication 2014/0231648) discloses the camera system according to claim 1, wherein the second angle is different from the first angle (top left sensor 710 faces opposite direction as top right sensor 710, Fig. 7).

Regarding Claim 42, Kotter (US PG Publication 2014/0231648) discloses the camera system according to claim 1.
Kotter (US PG Publication 2014/0231648) does not disclose, but Kunieda (JP 2003117009 A) teaches wherein the second illumination unit is arranged under the floor surface (sources 21a and 22a are under floor, Figs. 1, 9-13, [0029]-[0030]).
It would have been obvious to one of ordinary skill in the art before the application was filed to modify Kotter based on the teachings of Kunieda because Kunieda teaches that the architecture can automatically and accurately calculate the position of a target on/in a body without requiring absolute accuracy of the mechanical arrangement [0001], improving the reliability of detection. 

Regarding Claim 43, Kotter (US PG Publication 2014/0231648) discloses the camera system according to claim 42.
Kotter (US PG Publication 2014/0231648) does not disclose, but Kunieda (JP 2003117009 A)  teaches wherein the second camera is arranged above the floor surface (camera parts 21e, 22e are installed on the ceiling, Figs. 1, 9-13, [0029]-[0030]), and the second illumination unit and the second camera are arranged from one side to another side in the direction (the source and the detector are diagonal from each other, Figs. 1, 9-13, [0029]-[0030]), respectively.
It would have been obvious to one of ordinary skill in the art before the application was filed to modify Kotter based on the teachings of Kunieda because Kunieda teaches that the architecture can automatically and accurately calculate the position of a target on/in a body without requiring absolute accuracy of the mechanical arrangement [0001], improving the reliability of detection. 

Regarding Claim 45, Kotter (US PG Publication 2014/0231648) discloses the camera system according to claim 42.
Kotter (US PG Publication 2014/0231648) does not disclose, but Kunieda (JP 2003117009 A) teaches wherein the second illumination unit comprises a plurality of illumination devices (sources 21a and 22a are under floor, Figs. 1, 9-13, [0029]-[0030]).
It would have been obvious to one of ordinary skill in the art before the application was filed to modify Kotter based on the teachings of Kunieda because Kunieda teaches that the architecture can automatically and accurately calculate the position of a target on/in a body without requiring absolute accuracy of the mechanical arrangement [0001], improving the reliability of detection. 

Claim 7 is rejected under 35 U.S.C. 103 for being unpatentable over Kotter (US PG Publication 2014/0231648) in view of Zhu (CN 102353998 A), Kunieda (JP 2003117009 A), and Inagaki (JP 2020/144692).

Regarding Claim 7, Kotter (US PG Publication 2014/0231648) discloses the camera system according to claim 1, wherein a side surface of the gate on a side of the passage forms a surface configured to provide the terahertz wave (discrete sensors 710 disposed about the portal, Fig. 7 [0059]; each sensor 710 can operate as source [0061]).
Kotter (US PG Publication 2014/0231648) does not disclose, but Inagaki (JP 2020/144692) teaches wherein the surface is a reflecting surface (light reflecting scattering member 13, Fig. 4, Page 5 second full paragraph), configured to reflect the wave (image is taken by reflected/scattered light, Fig. 4, Page 5 second full paragraph).
It would have been obvious to one of ordinary skill in the art before the application was filed to modify Kotter to rely on scattered radiation to impinge on the target because Inagaki suggests that scattering the light on the target allows light to strike multiple places, reducing the dark spots in the captured image (Page 5 second full paragraph), and relying on scattered light might reduce the number of terahertz sources needed in Kotter, reducing the cost and complexity of the system. 

Claims 24-25 are rejected under 35 U.S.C. 103 for being unpatentable over Kotter (US PG Publication 2014/0231648) in view of Zhu (CN 102353998 A), Kunieda (JP 2003117009 A), and Haley (WO 99/21148).

	Regarding Claim 24, Kotter (US PG Publication 2014/0231648) discloses the camera system according to claim 1,
	wherein the system is the camera system (discrete sensor 710 operates as focal plane array [0061]);
and the unit is the first illumination unit (discrete sensor 710 operates as terahertz source [0061]).
 Kotter (US PG Publication 2014/0231648) does not disclose, but Haley (WO 99/21148) teaches wherein the system (detection and analysis process, Page 4 lines 9-21) further comprises a sensor configured to detect the inspection object (proximity sensor is triggered when person walks to portal, Page 4 lines 9-21), and 
the unit is controlled based on an output of the sensor (start the detection and analysis process of various detectors, Page 4 lines 9-21).
It would have been obvious to one of ordinary skill in the art before the application was filed to modify the THz imaging system of Kotter to start imaging upon the detecting an approaching person to reduce the power consumed when no passengers are within the vicinity of being scanned and to automatically activate the system as necessary, reducing the need for manual operation. 

	Regarding Claim 25, Kotter (US PG Publication 2014/0231648) discloses the camera system according to claim 24, wherein the sensor is arranged in the gate (sensors 710 are on the internal facing portion of the portal, Fig. 7)
 
Claim 38 is rejected under 35 U.S.C. 103 for being unpatentable over Kotter (US PG Publication 2014/0231648) in view of Zhu (CN 102353998 A), Kunieda (JP 2003117009 A), and Zacchio (US PG Publication 2011/0056134). 

	Regarding Claim 38, Kotter (US PG Publication 2014/0231648) discloses the camera system according to claim 1, wherein the first illumination unit and the first camera are arranged at a position near a top of the gate (discrete sensors 710 at top left pillar and top right pillar, Fig. 7).
Kotter does not disclose, but Zacchio (US PG Publication 2011/0056134) teaches arranged above a top of the gate (positioned around doorway [0016], e.g., above top left corner, above top right corner, Fig. 1).
It would have been obvious to one of ordinary skill in the art before the application was filed to place two sensors 710 of Kotter above the top of the gate and facing toward approaching traffic because Zacchio suggests that it is effective for tracking the movement of an approaching target and prevents the false detection of objects [0004], [0006]. 

Claim 44 is rejected under 35 U.S.C. 103 for being unpatentable over Kotter (US PG Publication 2014/0231648) in view of Zhu (CN 102353998 A), Kunieda (JP 2003117009 A), and Castro (WO 2019004812 A1).

Regarding Claim 44, Kotter (US PG Publication 2014/0231648) discloses the camera system according to claim 42.
Kotter (US PG Publication 2014/0231648) does not disclose, but Castro (WO 2019004812 A1) teaches wherein a window that pass the terahertz wave irradiated by the second illumination unit is arranged in the floor surface (windows made of a material that is transparent to Terahertz (THz) radiation [0014]).
It would have been obvious to one of ordinary skill in the art before the application was filed to modify Kotter based on the teachings of Castro because common sense informs that any surface covering a radiation source would have to be transparent to that radiation in order for the radiation source to accomplish the purpose it was installed to accomplish. 


Response to Arguments
Applicant’s arguments with respect to claim(s) filed 6/30/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THz Imaging				US 20040065831 A1	Federici
Millimeter wave imaging system	US 20040056790 A1	Lovberg, John A.  et al.
Correlated ghost imager		US 20090072146 A1	Youngner; Daniel W. et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADAN E HAGHANI whose telephone number is (571)270-5631. The examiner can normally be reached M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHADAN E HAGHANI/Examiner, Art Unit 2485